Citation Nr: 0328993	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome, L-3 through S-1.  

2.  Entitlement to an effective date earlier than July 31, 
2001 for assignment of an increased evaluation for 
intervertebral disc syndrome, L-3 through S-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from August 1961 to February 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by 
which the RO increased to 40 percent the disability rating 
for the veteran's intervertebral disc syndrome, L-3 to S-1, 
effective July 31, 2001, under Diagnostic Code 5293.  

The veteran contends that the symptoms of his service-
connected lower back disability warrant a rating in excess of 
40 percent and that an earlier effective date should be 
assigned.  

At the outset, the Board observes that during the pendency of 
the veteran's appeal the criteria for evaluating back 
disabilities have been twice amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).  

Under the first set of revisions, Diagnostic Code 5293 was 
changed to provide for a 60 percent rating where the 
incapacitating episodes have a total duration of at least six 
weeks during the past 12 months.  Under the amended 
Diagnostic Code 5293, a 40 percent disability rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  An incapacitating episode is 
considered a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Additionally, an evaluation either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In 2003, the schedule for rating spine disabilities was 
changed to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Coe 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.  

In the present case, the veteran was provided a VA 
examination in November 2001.  A history was noted of the 
last period of exacerbations having occurred over a year 
earlier, having lasted 1 to 2 days and having prompted bed 
rest.  The veteran related that the problems were increasing 
over the past year.  Examination showed instability 
bilaterally with demonstration of tandem gait.  Straight leg 
raising was negative in the seated position.  Supine, 
bilaterally, at about 45 degrees the veteran reported low 
back pain.  There was symmetrical strength of the hip flexors 
and extensors, quadriceps and hamstrings, ankle flexion and 
dorsiflexion.  Heel to shin maneuver was possible without 
pain, internal and external rotation, bilaterally, right to 
left, was limited to about 50 percent of normal range of 
motion, secondary to reports of pain and tension or traction 
by the veteran.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine, left paracentral disc 
extrusion, L4-5, and spinal stenosis of the lumbosacral 
spine.

Considering this evidence, the RO increased the disability 
rating for the veteran's low back disability.  Thereafter, 
the veteran submitted a letter dated in September 2002, from 
his treating chiropractor, D.F., D.C., indicating that 
because of the veteran's back condition the veteran should 
abstain from the duties of his employment for a period of 
approximately ten to twelve weeks.  The letter further 
indicated that extended periods of sitting, standing, 
bending, and lifting exacerbate the back condition.  That 
chiropractor sent another letter dated in July 2003 relating 
the opinion that the veteran was still unable to return to 
his employment and so had to retire in December 2002.  The 
veteran also submitted an undated letter from a VA physician 
indicating that the veteran had some 13 different medical 
problems that were complex and life threatening and which 
rendered him unable to work.

Inasmuch as this evidence is pertinent to the veteran's 
claim, and because of the contention of worsening since the 
2001 VA examination, another examination should be conducted 
to assess whether there has been an increase such as would 
warrant a higher rating under the Diagnostic Code.  In 
reaching this conclusion, the Board has considered that the 
2001 VA examiner did not have the benefit of these letters or 
the amendments to the Diagnostic Code applicable to spinal 
disabilities.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  On this point, 
the Board notes that although the RO notified the veteran of 
the enactment of the VCAA, neither the rating decision nor 
the statement of the case set forth the statutory provisions 
or the VA implementing regulations.  

The Board also directs the RO's attention to the United 
States Court of Appeals for the Federal Circuit court 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir., Sept. 22, 2003), in which the court invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  In this case, the 
notification letter sent to the veteran regarding the VCAA 
provided that the veteran submit evidence within 60 days, but 
to be considered for the earliest possible effective date the 
evidence must be submitted within one year from the date of 
the letter.  A decision was rendered in January 2002.  In 
issuing notices under 38 U.S.C.A. § 5103(a) the RO should 
ensure that the statutory one-year period is permitted for 
response.  Further, the RO should take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
notice for additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-
7007 (Fed. Cir., Sept. 22, 2003); Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In addition, the RO should 
ensure that the veteran is provided with 
the statutory provisions under the VCAA and 
the implementing regulations.  

2.  The veteran should be afforded a VA 
examination to assess the severity of the 
veteran's present service-connected lower 
back disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should take a history from the 
veteran regarding any incapacitating 
episodes experienced by the veteran.  
Additionally, the examiner should 
determine whether there is ankylosis or 
neurological symptoms related to the 
service-connected low back disability.  
If the examiner determines that related 
neurological symptoms exist, he or she 
should evaluate the severity of these 
symptoms using the schedular criteria 
used to evaluate neurological diseases as 
a guide.  The examiner should explain the 
reasons for his or her conclusions in the 
resulting examination report.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that any 
additional development needed as a result 
of the evidence received through the above 
efforts, is accomplished.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.  The supplemental 
statement of the case should specifically 
cite the rating criteria that became 
effective in 2002 and the rating criteria 
that became effective in 2003 relative to 
the low back and intervertebral disc 
syndrome.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans' Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

